Title: To Thomas Jefferson from John Barnes, 14 September 1797
From: Barnes, John
To: Jefferson, Thomas


                    
                        Sir
                        Philada: 14th Sepr 1797—
                    
                    Your favor 2d: received Yesterday, advise, your having drawn on me for $330: at 10 days on Mr. Shorts account will be duly honored. The excess of Messrs. Trumps and Stocks account you will find particulars  of, in my Invoice 18th July with charges deducted $96.83. I most sincerely wish, I could say—the fever abates; if we are only so happy as to Arrest its progress, and wait patiently the certain effectual remedy, a frost—or two—(for nothing else, I fear will intirely eradicate its subtle poison).
                    So very great is the desertion of the City in general—that in 3d St. from Market to Chesnut—I can count Only 4 shops, Open—beside my Own; a street, I believe, as yet, intirely free from infection—tho’ Melancholy, to View—is no small satisfaction, in point of safty—in 1793 We lost, 14 a 16, same Neighbourhood. I am Sir—most Respectfully—Your Obedt: H Servt.
                    
                        John Barnes
                    
                